THE MERITS OF THE COURT’S JUDGMENT
On the merits, the appellants argue that the trial court improperly set aside the commission’s denial of RYA’s subdivision application. In their view, the commission did not act unreasonably, arbitrarily and in abuse of its discretion by denying the application because of safety concerns relating to the poor condition of Laughlin Road. They agree with the court’s finding that the contemplated use of the property for six single-family residential building lots was consistent with Enfield zoning regulations that had placed this property in a residential zone. They disagree, nonetheless, with the court’s ultimate finding that the commission’s decision was unsus-*673tamable and urge us to reverse the judgment of the court. We are not persuaded.
The return of record discloses that the commission held several public hearings with respect to RYA’s subdivision application. The commission was informed, by its town planner and its town attorney, that Laughlin Road was an existing town road, which RYA could not be required to improve. The trial court so found. The commission also heard, however, that Laughlin Road was narrow and unpaved. The local fire marshal expressed his view that, in its present condition, the road was unsatisfactory for use by emergency vehicles.
On January 18, 2001, the members of the planning and zoning commission (commissioners) unanimously voted to deny the subdivision application. For each of them, safety was the dispositive issue.10 Consistent with the commission’s decision, when the town planner informed RYA of the commission’s decision, he stated that “[t]he reasons cited may be found in the record, the prevailing one being fire safety issues.”
One additional uncontested fact was presented to the trial court. The court observed that “the town of Enfield allowed and permitted the construction of two residences by the intervenors across the roadway from the subject property upon receipt from the property owners of waivers of future requests to improve Laughlin Road.”11 The record does not disclose how the interve-*674nors’ waivers of requests for the improvement of Laug-hlin Road mitigated the commission’s concerns in this case about the safe use of the road by the general public or by emergency vehicles.
The appellants do not defend the commission’s decision to deny the plaintiffs’ subdivision application as it stands. Apparently, the Enfield subdivision regulations do not expressly require a subdivision developer to take responsibility for the safety of an abutting town road.12 On the record, the commission was not asked to consider, and did not consider, any other Enfield subdivision regulations that might impinge on the plaintiffs’ application. The court likewise did not do so.
The court decided, unequivocally, that “[t]he record failfed] to disclose any basis for the commission’s decision other than the condition of Laughlin Road.” (Emphasis added.) In oral argument before the trial court and in trial briefs, the court had, however, been presented with extensive arguments based on the applicability of other Enfield regulations that, on the record, the commission did not consider.13 The court did not refer to these regulations in its memorandum of decision. None of the appellants asked the court to articulate the grounds for its disagreement with these regulatory claims.
Despite the absence of clarification of the court’s decision, the appellants maintain that, having decided *675that the commission’s decision was unsustainable on the ground on which it was rendered, the court had an affirmative obligation to search the commission record for alternate grounds that would support the denial of the plaintiffs’ application. The appellants concede that, as a general proposition, “[w]hen a commission states its reasons in support of its decision on the record, the court goes no further . . . .” Azzarito v. Planning & Zoning Commission, 79 Conn. App. 614, 618, 830 A.2d 827, cert, denied, 266 Conn. 924, 835 A.2d 471 (2003); see also DeMaria, v. Planning & Zoning Commission, 159 Conn. 534, 541, 271 A.2d 105 (1970). They rely, instead, on cases that have held that a commission’s statement of its reasons is dispositive only if the commission “has rendered a formal, official, collective statement of reasons for its action. ... It does not apply to mere utterances of individual members of the agency.” (Citation omitted; internal quotation marks omitted.) Harris v. Zoning Commission, 259 Conn. 402, 420, 788 A.2d 1239 (2002); see also Smith-Groh, Inc. v. Planning & Zoning Commission, 78 Conn. App. 216, 226, 826 A.2d 249 (2003).
The question before us is, therefore, whether this case falls within the rule or within the exception. The commission maintains that, in this case, the record does not contain a formal, official, collective statement of reasons. We disagree. On January 18, 2001, the commission met for the sole purpose of reaching a decision on the plaintiffs’ application. Each commissioner formally voted on a motion by Commissioner James Howard, as amended by Commissioner Nicles Lefakis, to approve the plaintiffs’ application with twenty-three conditions. In doing so, each commissioner voted against this motion because of “the safety factor.”14 It would be absurd to hold that the fact that each commissioner independently stated the reason for his or her vote *676meant that the commission members did not act collectively. Keeping in mind the informality with which zoning commission members normally conduct their proceedings; Caserta v. Zoning Board of Appeals, 219 Conn. 352, 362, 593 A.2d 118 (1991); we are persuaded that the record in this case shows that the commissioners made a formal, official and collective statement about the commission’s reason for denying the subdivision application.
The cases on which the commission relies are readily distinguishable. In Harris v. Zoning Commission, supra, 259 Conn. 402, “no member [of the commission] stated reasons for his or her individual vote.” Id., 422. In Smith-Groh, Inc. v. Planning & Zoning Commission, supra, 78 Conn. App. 225, the only statement of record of the reasons for denial of a site plan application were those stated in a letter signed by the town planner rather than by a commissioner. The reasons stated in the letter went beyond those stated by two commission members. Id. Our case is different. Under the circumstances here, the record supports the plaintiffs’ argument that the members of the commission decided collectively to deny the plaintiffs’ subdivision application.
The appellants do not challenge the proposition that, if the court properly found that the commissioners had stated their collective denial of the plaintiffs’ application in proper form, the court did not have to search for alternate reasons to sustain the decision of the commissioners. With respect to the issues raised by the commission, therefore, the commissioners’ collective denial of the application for safety reasons, for which there was no regulatory basis, was sufficient to sustain the plaintiffs’ appeal.
The intervenors, however, raise several additional issues arising out of their status as environmental inter-venors pursuant to General Statutes § 22a-19. They *677maintain that the trial court improperly failed to address (1) their regulatory claim that existing Enfield zoning regulations required denial of an application for subdivision that abutted on an unsafe town road and (2) their environmental claims about risk of injury to open spaces and to trees. We are not persuaded.
We already have discussed that we lack a proper basis to consider the merits of the regulatory argument made by the commission. In the absence of a dis-cemable difference between the commission’s argument and that of the intervenors, we need not further address the intervenors’ regulatory claims.
With respect to the intervenors’ environmental claims, we note that the court’s opinion shows that the court took environmental concerns into account. The court observed that a number of environmentally related agencies had signed off on the proposed development.15 All of the concerns that were expressed related to the safety of Laughlin Road.16
The trial court then addressed two specific claims raised by the intervenors. The intervenors claimed that *678§ 22a-19 required denial of the subdivision application for a number of environmental reasons. They maintained that the contemplated construction would do damage to ancient trees in the immediate vicinity of the subdivision. The court found, however, that “the so-called ancient trees” are not “on or immediately adjacent to the Myers, [Inc.] property.” The intervenors have not challenged the accuracy of this finding of fact. They further maintained that the plaintiffs bore responsibility for designation of Laughlin Road as a scenic road. The court found, to the contrary, that such a designation required approval by the Enfield town council and by the majority of the property owners affected thereby. Again, the intervenors have voiced no disagreement with the court’s finding.
The intervenors recognize that the court demonstrated its concern for environmental issues in its memorandum of decision by suggesting that “[s]ince the applicant will be required to designate some of the land as open space or make a payment in lieu thereof, the parties might wish to consider the moving of Laughlin Road to the west onto the land of Myers, [Inc.] and whatever land Myers, [Inc.] loses can be considered as its payment in lieu of in order to save the ancient trees.”
According to the intervenors, however, the court should have taken a more proactive role. They maintain that § 22a-19 required the court to make findings about the possibility that the proposed subdevelopment would result in unreasonable destruction of natural resources and about the feasibility of alternate uses of the property that would be environmentally preferable. In effect, they assume that implementation of the subdivision plan, on its face, would create a cognizable risk of environmental damage. The problem with the inter-venors’ position is that the record does not contain any factual findings to support their assumption. Clearly, the commissioners did not base their decision on any *679environmental reason other than the condition of Laug-hlin Road. Equally clearly, the intervenors did not ask the trial court to supplement its memorandum of decision by making express findings concerning the environmental risks that the intervenors envisage. We cannot fill the evidentiary gap.
We conclude that the trial court reasonably determined that the Enfield commission improperly denied the plaintiffs’ subdivision application. The record of the proceedings before the commission and the court demonstrates that the court had a factual basis for finding that (1) the commissioners turned down the plaintiffs’ application because of the unsafe condition of an abutting town road, (2) the commissioners reached this decision by rendering a formal, official, collective statement of their reason for denying the application and (3) environmental concerns did not provide an alternate basis for sustaining the decision of the commission to deny the plaintiffs’ subdivision application.
Ill
THE COURT’S MANDATE
The trial court sustained the plaintiffs’ appeal without directing the commission to take any particular action with respect to the plaintiffs’ subdivision application. The commission argues that the court should have given the commission specific directions about the implementation of the court’s judgment. Specifically, the court should have informed the appellants whether the plaintiffs’ application must now be approved as it stands or whether the plaintiffs may yet be required to comply with other provisions of the Enfield subdivision regulations.
The court sustained the plaintiffs’ appeal on the basis of its finding that “the commission did act unreason*680ably, arbitrarily and/or in abuse of its discretion .... The record fails to disclose any basis for the commission’s decision other than the condition of Laughlin Road. . . . The property is properly zoned and the requisite frontage is available.” Once again, neither appellant asked the court for an elaboration of its decision.
The court unambiguously held, and we have agreed, that the commission improperly denied the plaintiffs’ subdivision application for safety reasons. We have farther agreed with the court’s implicit holding that it was not required to address the merits of potentially applicable alternate regulatory or environmental grounds for denial of the plaintiffs’ application.
Although the commission has not spelled out the nature of its alleged confusion about the court’s mandate, we assume that the commission wonders whether, on remand, it may now deny the plaintiffs’ application on grounds other than the unsafe condition of Laughlin Road. It has cited no authority for its right to do so. It is now the law of this case that, on the ground stated, the commission abused its administrative authority in denying the application because of safety concerns arising out of the poor condition of Laughlin Road.
To allow the commission to expand its administrative review of the plaintiffs’ subdivision application by belatedly considering additional objections to the plaintiffs’ application, each of which could have been raised earlier, would subject the plaintiffs to indefinite delay that the Enfield regulations do not authorize. We conclude, therefore, that the plaintiffs’ application must be approved as it stands.
The judgment is affirmed and the case is remanded to the commission with direction to grant the plaintiffs’ subdivision application.
In this opinion the other judges concurred.

 Each of the commissioners voted against a motion to approve the application with conditions. The chairman, Francis Costanzo, stated that there was a “blatant and obvious problem in fire protection . . . .” Commissioner Elizabeth Ballard stated, “I think the safety factor is our biggest thing Commissioner Frank Dentamaro stated that “safety is a paramount issue for our residents of this town and of any town.” Commissioner James Howard stated, “I can’t imagine what [danger] this road would pose to our fire department and the safety of our firemen . . . .” Commissioner Nicies Lefakis agreed with his colleagues “about the safety issue . . . .”


 Although RYA offered to make some changes to improve the safety of the road, its subdivision application did not include an offer of similar waivers.


 This case, therefore, does not present an opportunity to address the question, left open in Property Group, Inc. v. Planning & Zoning Commission, 226 Conn. 684, 685-86, 628 A.2d 1277 (1993), whether a town may enact regulations authorizing a planning and zoning commission to condition its approval of a subdivision application on the applicant’s widening of a public road abutting the proposed subdivision.


 The appellants sought to justify the commission’s decision on the ground that § 5.b of the Enfield subdivision regulations required the plaintiffs to show not only that Laughlin Road had become a town road but also that it had been a road accepted by the town council. The plaintiffs argued that § 5.b was inapplicable because it applied only to new roads within a subdivision.


 See footnote 10.


 The court noted that “[t]he north central district health department indicated that the soil conditions for the proposed lots are well drained and the proposed areas of the septic systems appear satisfactory. However, water tests would be required (they were subsequently done and proved satisfactory). None of the Myers, [Inc.] property had wetlands or watercourses. The proposed subdivision was also referred to the Capitol Region Council of Government for comment since the subject parcel was within 500 [feet] of the Ellington town line. Their only concerns were for the preservation of farmland and open space. The town of Enfield water pollution control [authority] had no comments.”


 The court observed that “[cjomments were solicited from the board of education. Their response primarily concerned sidewalks and children’s safety. School bus service would not be possible. The administrative review team again met on August 30, 2000, and addressed a number of issues, again expressing concerns about the condition of Laughlin Road. Similar concerns were raised by staff and the town of Ellington [about] the impact on their Griswold Road (the continuation of Laughlin Road as it enters Ellington). The Hazardville fire district claimed that the width and condition of Laughlin Road was inadequate and unsatisfactory for emergency vehicles.”